Citation Nr: 1528644	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  08-39 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3. Entitlement to service connection for a skin condition, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  In January 2012, he testified before the undersigned Veterans Law Judge at a videoconference hearing.  Transcripts of these proceedings are associated with the claims file.

These claims were previously before the Board in March 2012; the Board remanded the Veteran's claim of service connection for a skin condition for additional development, and denied entitlement to service connection for diabetes mellitus and hypertension.  The Veteran appealed those decisions to United States Court of Appeals for Veterans Claims (Court).  In September 2012, the parties filed a Joint Motion for Partial Remand (JMR).  By Order dated October 5, 2012, the Court granted the JMR, and the Board's March 2012 decision with respect to the denials of the claims of service connection for diabetes mellitus and hypertension was vacated and remanded for action consistent with the terms of the JMR. 

In June 2013, the Board remanded the issues of entitlement to service connection for diabetes mellitus and hypertension for additional development.  The Board again remanded all three issues in September 2013.

Documents contained on the Virtual VA paperless claims processing system (Virtual VA) include an August 2014 appellate brief.  Other documents on Virtual VA, and documents contained on the Veterans Benefits Management System (VBMS), are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, entitlement to service connection for a gum disability, to include as secondary to diabetes mellitus, and entitlement to service connection for a bilateral eye disability have been raised by the record in a January 2014 statement, March 2007 statement, and a September 2006 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claims must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the course of his appeal, the Veteran essentially has contended that he was exposed to herbicides while stationed at Takhli Royal Thai Air Force Base (RTAFB) in Thailand during the Vietnam Era, where he reportedly transferred hazardous chemicals (assumed due to warning markings) from 55 gallon drums into a tank from which they were to be dispersed without the use of any protective clothing or device.  He further asserts that in the performance of his military occupational specialty as a jet engine mechanic, he was assigned to an aircraft which reportedly flew sortie missions over the gulf, departing from and returning to Takhli RTAFB.  On approximately ten occasions, however, the Veteran and his assigned aircraft landed at a military base in Da Nang, Vietnam solely for replenishment and maintenance purposes which required the Veteran to have boots on the ground for at least an hour while replenishing the aircraft and performing and supervising any maintenance performed.  

In a March 2015 attorney brief, along with an accompanying September 2014 affidavit from the Veteran, the Veteran now also contends that he was both on and near the perimeter of Takhli RTAFB during his active duty service, and that the flight line was next to the perimeter, maybe 100 yards or closer.  The Veteran contends that the ground was cleared of any and all vegetation from the perimeter to the flight line, and that he believes a vegetation killer or herbicide was sprayed inland and around the perimeter of the base.  The Veteran states that he would be in the perimeter area daily when not directly on the flight line, and that he could walk all the way to the perimeter line in 30 seconds, which was normal when taking breaks.  The Veteran further contends that the coffee shop was located approximately 100 yards from the flight line, that he resided in "hooches" that were in close proximity to the base perimeter, and that the mess hall was in the same vicinity as the hooches.  The Veteran states that he and others walked all over the base, including the perimeter, could take smoke breaks on the perimeter, and could take short cuts on, around, or near the perimeter of the base.  In support of his contentions, the Veteran submitted copies of three maps of Takhli RTAFB.

According to the M21-1MR Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Subpart q, herbicide exposure may be conceded on a direct/facts-found basis for a veteran who served in the Air Force in Thailand during the Vietnam Era at Takhli RTAFB, if he served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

The Veteran's service personnel records confirm that the Veteran served as a KC-135 aircraft mechanic and a KC-135 ground crew member with the 305th Organizational Maintenance Squadron.  The Veteran's service treatment records also confirm that the Veteran was stationed at Takhli RTAFB from at least June 1966 to July 1966.  However, the Veteran's service records do not corroborate the Veteran's contention that his duties brought him near the air base perimeter.  Further, the Board is unable to determine the proximity of the flight line, mess halls, and/or living quarters from the air base perimeter based upon the maps submitted by the Veteran.  On remand, the AOJ should make appropriate efforts to have the Air Force Historical Research Agency, or another appropriate records repository and/or source, clarify the proximity of the flight line, coffee shop, mess hall, and hooches and/or other living quarters to the base perimeter at Takhli RTAFB, and if possible, whether it would have been "routine" for service members working on the flight line to take breaks on or near the perimeter, and/or to use the perimeter area as a short cut while moving around the base.

During his January 2012 videoconference hearing before the Board, the Veteran also contended that his current diabetes mellitus, hypertension, and/or skin condition may be related to in-service exposure to jet fuel and/or other environmental hazards during his service in Thailand.  

In May 2014, the Veteran was afforded a VA examination regarding his claims.  The May 2014 VA examiner opined that no opinion was needed regarding the Veteran's diabetes mellitus, type II, because it is a presumptive condition associated with exposure to herbicides.  However, to date the Veteran's exposure to herbicides has not been established.  Further, the examiner did not address the Veteran's other contentions regarding exposure to jet fuel and/or other environmental hazards during service.

The May 2014 VA examiner also opined that the Veteran's hypertension "is not caused or aggravated by his diabetes, as per medical literature review [a] direct causal relationship between diabetes and hypertension has not been established."  However, this opinion does not provide a rationale regarding whether the Veteran's diabetes mellitus aggravates his hypertension.  Further, the May 2014 VA examiner did not offer an opinion as to whether the Veteran's hypertension may be directly related to his active duty service, to include exposure to herbicides, jet fuel, and/or other environmental hazards.  The May 2014 VA examiner also did not address whether the Veteran's hypertension may have manifested within a year of his separation from service.  During his May 2009 DRO hearing, the Veteran testified that he was told he had a mild hypertension ever since he got out of service by physicians who performed physical examinations for past employers.

Finally, the May 2014 VA examiner opined that it is less likely than not that the Veteran's skin condition, including basal cell carcinoma, had its onset during the Veteran's active duty service or is otherwise related to the Veteran's service because his "discharge exam [was] silent for [any] skin condition (except for pilonidal cyst which was present during enlistment also) and [a] 2006 skin biopsy [was] silent for basal cell carcinoma."  The only skin condition which the May 2014 VA examiner addressed was basal cell carcinoma, although the Veteran's private treatment records include multiple other skin diagnoses.  Further, although the May 2014 VA examiner noted the Veteran's in-service treatment for a skin condition in his report, the examiner did not comment upon whether the Veteran's in-service treatment for various skin complaints was related to his current skin condition, as requested in the Board's September 2013 remand instructions.  Finally, the May 2014 VA examiner did not address the Veteran's contentions that his current skin disability is related to his exposure to herbicides, jet fuel, and/or other environmental hazards during service.

On remand, the Veteran should be afforded new VA examinations to address the nature and etiology of his current diabetes mellitus, type II, hypertension, and skin condition.  The examiners should address all current skin diagnoses, as well as all theories of service connection raised by the evidentiary record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to verify the Veteran's contentions regarding the proximity of the flight line, coffee shop, mess hall, and hooches and/or other living quarters to the base perimeter at Takhli RTAFB, and if possible, whether it would have been "routine" for service members working on the flight line to take breaks on or near the perimeter, and/or to use the perimeter area as a short cut while moving around the base.  The Air Force Historical Research Agency, or another appropriate records repository and/or source of information, should be contacted.  Efforts to obtain this information and/or records should be documented in the evidentiary record.  All obtained records and information should be associated with the evidentiary record, and a copy provided to the Veteran and his representative.

2. The AOJ should ask the Veteran to identify any outstanding relevant private or VA treatment records regarding his diabetes, hypertension, and/or skin condition, to include reports regarding the physical examinations performed for past employers.  The AOJ should undertake appropriate development to obtain any identified outstanding private and/or VA treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the Veteran's records or requested information are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records and/or the requested information, and give the Veteran the opportunity to obtain the records on his own.

4. After #1 through #3 have been completed, and after any records and information obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his diabetes mellitus, type II.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current diabetes mellitus, type II, was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that his current diabetes mellitus was caused by his exposure to herbicides, jet fuel, and/or other environmental hazards during his service in Thailand during the Vietnam Era.  See January 2012 videoconference hearing testimony.  The examiner should note that as of the date of this remand, the Veteran's exposure to herbicides has not been established.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II, had its onset within the first post-service year following discharge from active military service?

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After #1 through #3 have been completed, and after any records and information obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that his current hypertension was caused by his exposure to herbicides, jet fuel, and/or other environmental hazards during his service in Thailand during the Vietnam Era.  See January 2012 videoconference hearing testimony; January 2008 notice of disagreement.  The examiner should note that as of the date of this remand, the Veteran's exposure to herbicides has not been established.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension had its onset within the first post-service year following discharge from active military service?

The examiner should specifically address the Veteran's contention that he was told he had a mild hypertension ever since he got out of service by physicians who performed physical examinations for his past jobs.  See May 2009 DRO hearing testimony.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was caused by the Veteran's diabetes mellitus, type II?

The examiner should specifically address the Veteran's contention that his diabetes mellitus caused his hypertension for years before it was officially diagnosed, because his lack of medical insurance prevented an earlier diagnosis.  See September 2006 claim.

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension is aggravated by the Veteran's diabetes mellitus, type II?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. After #1 through #3 have been completed, and after any records and information obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current skin conditions.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all skin conditions which are currently manifested, or which have been manifested at any time since September 2006.

The examiner should specifically address the diagnoses throughout the Veteran's private treatment records of: basal cell carcinoma; squamos cell carcinoma; acitinic keratosis; hypermelanotic nevus; benign nevi; seborrheic keratoses; cherry hemangiomas; epidermal inclusion cyst; lentiginous compound dysplastic melanocytic nevus with mild atypia; peripheral lentigo; a cyst in the right groin area; and a ganglion versus myxoid cyst.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current skin condition was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's treatment during service, while stationed in Thailand and after his return from Thailand, for various skin complaints, as noted in his service treatment records.

The examiner should also specifically address the Veteran's testimony that he suffered a rash from head to foot during his service in Thailand, and that the doctors could not figure out what caused the rash.  See January 2012 videoconference hearing testimony; May 2009 DRO hearing testimony.

The examiner should specifically address the Veteran's contentions that his current skin condition was caused by his exposure to herbicides, jet fuel, and/or other environmental hazards during his service in Thailand during the Vietnam Era.  See January 2012 videoconference hearing testimony.  The examiner should note that as of the date of this remand, the Veteran's exposure to herbicides has not been established.

The examiner should specifically address the Veteran's contention that he developed lumps on his right hand and back a few years after leaving service.  See September 2006 claim.  The examiner should also address the Veteran's testimony that he did not seek medical treatment for a skin condition after service until it progressed to the point that he experienced a large cyst in his right hand, which was surgically removed in 1978.  See, e.g., May 2009 DRO hearing testimony; March 2007 Veteran response to the VCAA notice letter.  The examiner should note that treatment records for that procedure are unavailable.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

7. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examiners' reports comply with the Board's remand instructions.

8. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

